           Case 2:20-cv-00992-APG-NJK Document 52 Filed 01/04/21 Page 1 of 3




     Steven A. Alpert, NV Bar # 8353
1
     PRICE LAW GROUP, APC
2    5940 S Rainbow Blvd.
     Las Vegas, NV 89118
3
     T: 702-794-2008
4    F: 866-401-1457
     E: alpert@pricelawgroup.com
5

6    David A. Chami, AZ Bar #027585
     Admitted pro hac vice
7    PRICE LAW GROUP, APC
8
     8245 N. 85th Way
     Scottsdale, AZ 85258
9    T: (818) 600-5515
     E: david@pricelawgroup.com
10

11   Attorney for Plaintiffs,
     Ashley and Jason Souza
12

13                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
14

15   Ashley and Jason Souza,                      Case No. 2:20-cv-0992-APG-NJK
16                  Plaintiffs,
                                                  STIPULATION AND ORDER
17                                                TO DISMISS WITH PREJUDICE
            v.
18
                                                  DEFENDANT NEWREZ LLC
     Shellpoint Mortgage Servicing,               D/B/A SHELLPOINT MORTGAGE
19
     TransUnion, LLC, and Equifax                 SERVICING
20   Information Services, LLC,

21                 Defendants.

22

23
            Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiffs Ashley
24
     and Jason Souza (“Plaintiffs”) and Defendant NewRez LLC d/b/a Shellpoint Mortgage
25
     Servicing (“SMS”) (together, the “Parties”), by and through their respective undersigned
26
     counsel of record, hereby stipulate to and agree, as follows:
27

28



                                                 -1-
           Case 2:20-cv-00992-APG-NJK Document 52 Filed 01/04/21 Page 2 of 3




1           1.      The Parties have entered into a confidential settlement agreement with
2    respect to this action.
3           2.      The Parties have resolved all of their claims and disputes, and stipulate
4    and agree to the dismissal of all claims among them with prejudice, with each party to
5    bear its own costs and fees.
6
            Respectfully submitted this 4th day of January 2021.
7

8
      By: /s/David A. Chami                        By: /s/ Natalie L. Winslow
      David A. Chami, AZ Bar #027585               Ariel E. Stern, NV Bar No. 8276
9     Admitted pro hac vice                        Natalie L. Winslow, NV Bar No. 12125
      PRICE LAW GROUP, APC                         Rex D. Garner, NV Bar No. 9401
10
      8245 N. 85th Way                             AKERMAN LLP
11    Scottsdale, AZ 85258                         1635 Village Center Circle, Suite 200
      T: (818) 600-5515                            Las Vegas, Nevada 89134
12
      E: david@pricelawgroup.com                   T: (702) 634-5000
13                                                 E: ariel.stern@akerman.com
                                                   E: natalie.winslow@akerman.com
14                                                 E: rex.garner@akerman.com
15
      Attorneys for Plaintiffs,                    Attorneys for Defendant
16    Ashley and Jason Souza                       NewRez LLC d/b/a
                                                   Shellpoint Mortgage Servicing
17

18

19

20   IT IS SO ORDERED:
21

22
     UNITED STATES DISTRICT JUDGE
23

24   DATED: January 4, 2021

25

26

27

28



                                                 -2-
           Case 2:20-cv-00992-APG-NJK Document 52 Filed 01/04/21 Page 3 of 3




1                                 CERTIFICATE OF SERVICE
2           I hereby certify that on January 4, 2021, I electronically filed the foregoing with the
3    Clerk of the Court using the ECF system, which will send notice of such filing to all
4    attorneys of record in this matter.
5

6                                               /s/ Florence Lirato

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  -3-
